Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 27, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161943                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  In re LOUIS G. BASSO, JR. REVOCABLE                                                                   Elizabeth M. Welch,
  TRUST.                                                                                                              Justices
  _________________________________________

  MARY ANGELA BASSO,
          Appellant,
  v                                                                 SC: 161943
                                                                    COA: 349986
                                                                    Oakland PC: 2015-363780-TV
  THOMAS BRENNAN FRASER, Successor
  Trustee,
           Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 30, 2020 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 27, 2021
           b0419
                                                                               Clerk